Citation Nr: 1752289	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  16-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 60 percent for residuals of prostate cancer.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This appeal is Remanded to the RO for further development.


REMAND

In the August 2017 informal hearing presentation, the Veteran via his representative argued that the Veteran has poor renal function, persistent edema, fluid leaking into sinus cavities and lungs, is lethargic, drowsy, listless, and unenergetic.  He also has no or little appetite and has lost height and weight.  The Veteran has not been examined for renal dysfunction.  The IHP argued that if renal dysfunction exists as he states, along with the symptoms the Veteran has attested to, a higher rating is warranted.  A new VA examination was requested to evaluate his residuals of prostate cancer.

The Veteran is currently rated as 60 percent disabling under the voiding dysfunction criteria.  38 C.F.R. §§ 4.155b Diagnostic Code 7528; 4.155a.  A rating under the renal dysfunction criteria could potentially warrant an 80 or 100 percent rating.  The Veteran has asserted he has at least two symptoms that may support a higher rating:  persistent edema and weight loss.  Accordingly, as the evidence indicates that the Veteran might be entitled to a higher rating, a remand for a VA examination is necessary.

The claim for entitlement to TDIU is remanded as intertwined.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected residuals of prostate cancer.  The examiner should specifically ascertain if the Veteran has any associated renal dysfunction.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and readjudicate both claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



